Name: Commission Regulation (EC) No 1275/2004 of 12 July 2004 amending Regulation (EEC) No 2692/89 laying down detailed rules for exports of rice to RÃ ©union as regards the correction to be made to the amount of the subsidy where there is a change in the intervention price for paddy rice at the end of the marketing year
 Type: Regulation
 Subject Matter: plant product;  prices;  trade policy;  Africa;  competition
 Date Published: nan

 13.7.2004 EN Official Journal of the European Union L 241/8 COMMISSION REGULATION (EC) No 1275/2004 of 12 July 2004 amending Regulation (EEC) No 2692/89 laying down detailed rules for exports of rice to RÃ ©union as regards the correction to be made to the amount of the subsidy where there is a change in the intervention price for paddy rice at the end of the marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice (1), and in particular Article 10(3) thereof, Whereas: (1) Commission Regulation (EEC) No 2692/89 (2) makes no specific provision to take account of a change in the intervention price at the end of the marketing year. (2) From the 2004/05 marketing year the intervention price for rice will fall from EUR 298,35/t to EUR 150/t, exclusive of any monthly increase. To prevent any distortion of competition, the fall in the intervention price must be taken into account when determining the amount of the subsidy applicable to exports of rice covered by subsidy documents issued during the previous marketing year but still valid at the beginning of the 2004/05 marketing year. To that end, Article 4 of Regulation (EEC) No 2692/89 should provide for that to be taken into account. (3) Regulation (EEC) No 2692/89 should be amended accordingly. (4) Commission Regulation (EC) No 1878/2003 (3) opened an invitation to tender for the subsidy on consignments of husked long-grain B rice to RÃ ©union. (5) The time limit for this procedure should be extended to 29 July. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Article 4(2) and (3) of Regulation (EEC) No 2692/89 are hereby replaced by the following: 2. Where the validity of the subsidy document referred to in Article 13 extends beyond the end of the marketing year and where export takes place during the following marketing year, the amount of the subsidy resulting from the procedure provided for in Article 9 shall be adjusted where necessary by subtracting the difference between the intervention price for paddy rice in the previous and the new marketing year, exclusive of any monthly increase. 3. The adjustment provided for in paragraph 2 shall take account of the conversion rates specified in Article 1 of Regulation No 467/67/EEC. If the amount of the subsidy resulting from this adjustment is below zero, that amount shall be raised to zero. Article 2 In Article 1(2) of Regulation (EC) No 1878/2003 the date 17 June is replaced by 29 July. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 July 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 329, 30.12.1995, p. 18. Regulation as last amended by the 2003 Act of Accession. (2) OJ L 261, 7.9.1989, p. 8. Regulation as amended by Regulation (EC) No 1453/1999 (OJ L 167, 2.7.1999, p. 19). (3) OJ L 275, 25.10.2003, p. 23.